Opinion by
Mr. Chief Justice Moore.
The testimony given at the trial shows that Ulysses B. Sutherland filed a homestead claim to 160 acres of land in Lane County at the time stated in the complaint; that he built on the land a small cabin of logs, the spaces between which were not chinked; that the building had no floor but the earth, no window or door; that the gable ends were not inclosed and there was neither a chimney, flue, nor other means for conducting smoke; that some brush had been cut and piled, and the very small space thus cleared, which consisted of about one-fourth of an acre as stated by some of the witnesses, and about a square rod by others, had been spaded preparatory to raising crops, but that the thicket had been permitted to grow up again. No fence was built on the land, and the homestead claimant visited the premises only once every six months, remaining thereon a day or two, and living the balance of the time at his father’s residence about a mile distant. The land described contains very valuable timber, which the defendants desired to obtain, and they had frequently conversed with Sutherland with a view of securing the title to the premises. No definite arrangement, however, was consummated until May 24, 1904, when Sutherland, who prior thereto was afflicted with *538epilepsy, desiring to procure money with which to pay for medical treatment, thereafter received from the defendant, A. M. Richardson, $100, and thereupon relinquished to the United States his right to the homestead, and Mrs. Richardson applied to purchase the premises, and thereafter procured a patent therefor. The guardian’s theory is that the inducement for the relinquishment was the defendants’ agreement to convey to the ward a moiety of the land when the legal title thereto was secured; while the defendants’ hypothesis is that the consideration for the abandonment was their stipulation to give $300 therefor, of which sum $100 was paid July 10, 1904, and the remainder was to have been liquidated when required by Ulysses, and that no demand therefor had ever been made.
Sutherland was adjudged insane September 15, 1905, or a year, 3 months and 19 days after he had surrendered his right to the land. His mental capacity was probably somewhat impaired on May 24, 1904, when he executed the relinquishment, and thereafter the recurring paroxysms became more frequent and severe until he was committed to the asylum. We do not think, however, that when he abandoned his right to the homestead, he was so deranged as to render him incompetent to execute a valid contract, and are satisfied that the trial court correctly found that he was not then insane^ or deranged when he received the.$100, but that he understood the nature of the business in which he was engaged.
2. We place our decision on the further finding of the trial court that the improvement made by the claimant on the homestead, during the four years he pretended to hold the land was a mere pretense, and that he did not in good faith attempt to comply with the requirements of the law in respect to living on the premises, which were never in fact his home, so that, assuming the required proof had been offered in his behalf in the local land *539office, as a condition precedent to establish his right to a homestead, such evidence would have been insufficient, and his entry would necessarily have been canceled. His interest in the land was subject to a successful contest when he abandoned his entry, and his only right to the premises which he then held was the privilege of relinquishment, which right he evidently understood when he agreed to accept $300 therefor.
Believing that the testimony warrants the decree which was rendered, it is affirmed. ■ Affirmed.